Citation Nr: 0615803	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  01-06 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than January 12, 
1998, for the grant of the 30 percent rating for mitral valve 
prolapse.

(The issue of entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38, United 
States Code will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to June 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC, 
that implemented a December 1996 Board decision that 
established service connection for mitral valve prolapse.  
The veteran perfected an appeal with respect to the initial 
(noncompensable) disability evaluation assigned.

During the course of this appeal, a 10 percent evaluation was 
assigned effective June 11, 1986, and a 30 percent evaluation 
was assigned effective January 12, 1998.  A hearing was held 
before the undersigned Veterans Law Judge, which was held in 
Washington, DC, in April 2002.  During the hearing, the 
veteran clearly indicated that he was not in disagreement 
with the current 30 percent evaluation assigned for the 
service-connected mitral valve prolapse, but rather the 
effective date assigned for the evaluation.  As such the 
issue in appellate status is as characterized above.

By Decision dated in July 2002, the Board denied the 
veteran's claim of entitlement to an effective date earlier 
than January 12, 1998, for the current 30 percent evaluation 
for his service-connected mitral valve prolapse.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a June 2003 order, the Court 
granted the parties' joint motion for remand, vacating the 
Board's July 2002 decision and remanding the case for 
compliance with the terms of the joint motion.

The Board remanded the case in August 2004 for further 
development as indicated in the Court's order.

In a November 2004 statement, the veteran requested that the 
RO reconsider the denials of claims of service connection for 
hypertension, severe onychomychosis and a dental condition 
secondary to mitral valve prolapse.  In a December 2004 
letter from the RO to the veteran, the RO incorrectly 
indicated that this motion for reconsideration was being 
referred to the Board.  The issues of service connection for 
a dental condition and hypertension were denied by the RO in 
an April 2004 rating decision.  The issue of service 
connection for onychomycosis which was deferred by the RO in 
a June 2003 rating decision, has not been adjudicated by the 
RO.  As these issues are not currently in appellate status 
before the Board, these matters are referred to the RO for 
the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2006, the appellant's attorney indicated that the 
review of the claims file revealed a lack of medical records 
from May 1988 to May 1999.  It was indicated that the veteran 
contends that his medical treatment regarding the heart 
condition was through the Washington D.C. VA Medical Center 
(VAMC).  The appellant's attorney requested that the veteran 
be assisted in obtaining these records.  The current record 
includes some records from the identified VAMC for the time 
period identified.  It is noted, however, that the RO made 
requests for podiatry records in connection with a claim 
related to the feet.  It is unclear whether there may be 
additional records pertaining to the veteran's heart 
condition that have not been obtained and associated with the 
claims file.  In light of the appellant's contention that 
there are outstanding pertinent treatment records, the case 
must be remanded for the RO to attempt to obtain those 
records.  See 38 C.F.R. § 3.159(c)(2) (2005); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (Records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
treatment for the service-connected 
mitral valve prolapse from the 
Washington, D.C. VAMC dated from 1988 to 
1999, have not been previously associated 
with the claims file.  All records 
obtained must be added to the record.  If 
no additional records are available, that 
fact should be documented in writing in 
the claims folder. 

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

3.  Thereafter, the veteran and his 
attorney must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





